Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128912                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  JEANNIE L. COLLINS, Personal Representative                                                                        Justices

  of the Estate of RICHARD E. COLLINS,

  Deceased, and KIRBY TOTTINGHAM,

                 Plaintiffs-Appellants,
  v        	                                                       SC: 128912
                                                                   COA: 251795
                                                                   Jackson CC: 02-002521-NO
  MAES CORPORATION, d/b/a AUTO IMAGES 

  OF JACKSON, ERIC MAES, and APRIL MAES,

             Defendants-Appellees. 

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 22, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2005                   _________________________________________
           d1121                                                              Clerk